While I concur with Judge HAIGHT in the view that the appointee of the mayor cannot hold office under his appointment beyond the end of this year, I think that no duty is cast by statute upon the defendants to give notice of vacancies that may occur within three months prior to the election. They discharged their duty when they gave the notice required by law in accordance with the conditions then existing.
For this reason I dissent.
VANN, WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur with HAIGHT, J.; CULLEN, Ch. J., reads dissenting memorandum.
Order affirmed. *Page 167